Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 3, 2015

                                     No. 04-14-00620-CV

  Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
         Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                        Appellants

                                               v.

                    THE GOODYEAR TIRE & RUBBER COMPANY,
                                  Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 26130
                               Robert Cadena, Judge Presiding


                                        ORDER
       On October 23, 2015, the appellee filed a motion for en banc reconsideration. The Court
requests that the appellants file a response on or before November 23, 2015. See TEX. R. APP. P.
49.2.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court